


FORM OF PERFORMANCE-BASED VESTING LTIP UNIT VESTING AGREEMENT
UNDER THE
EMPIRE STATE REALTY TRUST, INC.
EMPIRE STATE REALTY OP, L.P.
2013 EQUITY INCENTIVE PLAN
 
Grantee: ___________________________
No. of LTIP Units: ___________________
Grant Date: _________________________
Final Acceptance Date: _______________




Pursuant to the Empire State Realty Trust, Inc. and Empire State Realty OP, L.P.
2013 Equity Incentive Plan (the “Plan”) and the Amended and Restated Agreement
of Limited Partnership of Empire State Realty OP, L.P., dated as of
____________, 2013 (the “Partnership Agreement”), of Empire State Realty OP,
L.P., a Delaware limited partnership (the “Partnership”), Empire State Realty
Trust, Inc., a Maryland corporation and the general partner of the Partnership
(the “Company”) hereby grants to Grantee named above an Other Equity-Based Award
(as defined in the Plan, and referred to herein as an “Award”) in the form of,
and by causing the Partnership to issue to Grantee named above, LTIP Units (as
defined in the Partnership Agreement) having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein and in the Partnership
Agreement. Fifty percent (50%) of the LTIP Units (rounded down to the nearest
whole LTIP Unit) shall vest based upon the achievement of the Absolute TSR
Percentage (the “Absolute TSR Award”), thirty percent (30%) of the LTIP Units
(rounded down to the nearest whole LTIP Unit) shall vest based upon the
achievement of NAREIT Index Relative Performance (the “NAREIT Relative
Performance Award”), and the remainder of the LTIP Units shall based upon the
achievement of MSCI Index Relative Performance (the “MSCI Relative Performance
Award”). If this LTIP Unit Vesting Agreement (this “Agreement”) is accepted
prior to the Final Acceptance Date, Grantee shall receive the number of LTIP
Units specified above as of the Grant Date, subject to the restrictions and
conditions set forth herein, in the Plan and in the Partnership Agreement. All
capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan.

1

--------------------------------------------------------------------------------




1.Acceptance of Agreement. Grantee shall have no rights with respect to this
Agreement unless Grantee has accepted this Agreement prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Partnership a copy of this Agreement and (ii) unless Grantee
is already a Limited Partner (as defined in the Partnership Agreement), signing,
as a Limited Partner, and delivering to the Partnership a counterpart signature
page to the Partnership Agreement (attached hereto as Annex A). If this
Agreement is accepted by Grantee prior to the Final Acceptance Date, the
Partnership Agreement shall be amended to reflect the issuance to Grantee of the
LTIP Units so accepted. Thereupon, Grantee shall have all the rights of a
Limited Partner of the Partnership with respect to the number of LTIP Units then
issued to Grantee, as set forth in the Partnership Agreement, subject, however,
to the restrictions and conditions specified in Section 2 below.
2.    Definitions. The following terms have the following meanings:
(a)    “Absolute TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value per share of Stock during the Performance Period due to the
appreciation in the price per share of Stock and dividends declared during the
Performance Period, assuming dividends are reinvested. Where “D” is the amount
of dividends paid to a shareholder of record with respect to one share of Stock
during the Performance Period and “N” is the number of full calendar years
completed during the Performance Period the Absolute TSR Percentage is
calculated as follows:
(
Ending Share Price +D
)
1/N
-1
Beginning Share Price
 



(a)    “Absolute TSR Vesting Percentage” means a function of the Absolute TSR
Percentage achieved by the Company during the Performance Period, and shall be
determined as follows:
 
Absolute TSR Percentage




Absolute TSR Vesting Percentage
 
< 7.0%
0.0%
“Threshold Level”
7.0%
50.0%
“Target Level”
10.0%
75.0%
“Maximum Level”
≥ 13.0%
100.0%



In the event that the Absolute TSR Percentage falls between 7.0% and 10.0%, the
Absolute TSR Vesting Percentage shall be determined using a straight line linear
interpolation between 50.0% and 75.0% and in the event that the Absolute TSR
Percentage falls between 10.0% and 13.0%, the Absolute TSR Vesting Percentage

2

--------------------------------------------------------------------------------




shall be determined using a straight line linear interpolation between 75.0% and
100.0%.
(b)    “Beginning Share Price” means the per share of Stock price to the public
as specified on the cover page of the Initial Public Offering final prospectus.
(c)    “Earned LTIP Units” means the sum of (i) Earned Absolute TSR LTIP Units,
(ii) Earned MSCI Relative LTIP Units, and (iii) Earned NAREIT Relative
Performance LTIP Units.
(d)    “Earned Absolute TSR LTIP Units” means (i) the number of LTIP Units
subject to the Absolute TSR Award granted herein, multiplied by (ii) the TSR
Vesting Percentage.
(e)    “Earned MSCI Relative Performance LTIP Units” means (i) the number of
LTIP Units subject to the MSCI Relative Performance Award granted herein,
multiplied by (ii) the MSCI Index Relative Performance Vesting Percentage.
(f)    “Earned NAREIT Relative Performance LTIP Units” means (i) the number of
LTIP Units subject to the NAREIT Relative Performance Award granted herein,
multiplied by (ii) the NAREIT Index Relative Performance Vesting Percentage.
(g)    “Ending Share Price” means the average closing price per share of Stock
during the twenty (20) consecutive trading days immediately preceding the
expiration of the Performance Period.
(h)    “MSCI REIT Index” means the MSCI US REIT Index, or, in the event such
index is discontinued or its methodology is significantly changed, a comparable
index selected by the Committee in good faith.
(i)    “MSCI Index Relative Performance” means the Absolute TSR Percentage less
the MSCI Index TSR Percentage, expressed in basis points.
(j)    “MSCI Index Relative Performance Vesting Percentage” means a function of
the MSCI Index Relative Performance during the Performance Period, and shall be
determined as follows:
 
MSCI Index Relative Performance


MSCI Index Relative Performance Vesting Percentage
 
< -300 basis points
0.0%
“Threshold Level”
-300 basis points
25.0%
“Target Level”
+100 basis points
50.0%
“Maximum Level”
≥ +600 basis points
100.0%


3

--------------------------------------------------------------------------------






In the event that the MSCI Index Relative Performance falls between -300 basis
points and +100 basis points, the MSCI Relative Performance Vesting Percentage
shall be determined using a straight line linear interpolation between 25.0% and
50.0% and in the event that the MSCI Index Relative Performance falls between
+100 basis points and +600 basis points, the MSCI Relative Performance Vesting
Percentage shall be determined using a straight line linear interpolation
between 50.0% and 100.0%.
(k)    “MSCI Index TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value of the MSCI REIT Index during the Performance Period, calculated in a
manner consistent with Section 2(a) above from information publicly available.
(l)    “NAREIT Index” means the FTSE NAREIT Equity Office Index, or, in the
event such index is discontinued or its methodology is significantly changed, a
comparable index selected by the Committee in good faith.
(m)    “NAREIT Index Relative Performance” means the Absolute TSR Percentage
less the NAREIT Index TSR Percentage, expressed in basis points.
(n)    “NAREIT Index Relative Performance Vesting Percentage” means a function
of the NAREIT Index Relative Performance during the Performance Period, and
shall be determined as follows:
 
NAREIT Index Relative Performance


NAREIT Index Relative Performance Vesting Percentage
 
< -250 basis points
0.0%
“Threshold Level”
-250 basis points
25.0%
“Target Level”
+50 basis points
50.0%
“Maximum Level”
≥ +450 basis points
100.0%



In the event that the NAREIT Index Relative Performance falls between -250 basis
points and +50 basis points, the NAREIT Relative Performance Vesting Percentage
shall be determined using a straight line linear interpolation between 25.0% and
50.0% and in the event that the NAREIT Index Relative Performance falls between
+50 basis points and +450 basis points, the NAREIT Relative Performance Vesting
Percentage shall be determined using a straight line linear interpolation
between 50.0% and 100.0%



4

--------------------------------------------------------------------------------




(o)    “NAREIT Index TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value of the NAREIT Index during the Performance Period, calculated in a
manner consistent with Section 2(a) above from information publicly available.
(p)    “Performance Period” means the period commencing, except as provided in
Section 5(b) below, on the Initial Public Offering and ending on the earlier of
(i) the third (3rd) anniversary of the Initial Public Offering and (ii) the date
of a Change in Control.
(q)    “Retirement Eligibility Date” means the later of (i) the date Grantee
attains the age of 60 and (ii) the date on which Grantee has first completed ten
years of continuous service with the Company or its Affiliates, any predecessor
of the Company or its Affiliates (including, without limitation Malkin Holdings
LLC), or any entity acquired by the predecessor of the Company in connection
with the consolidation of certain office and retail properties in Manhattan and
the greater New York metropolitan area and management businesses supervised by
Malkin Holdings LLC into the Partnership and/or the Company.
3.    Restrictions and Conditions.
(a)    The records of the Partnership evidencing the LTIP Units granted herein
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein, in the Plan and in the Partnership Agreement.
(b)    LTIP Units granted herein may not be sold, assigned, transferred, pledged
hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture until the lapse of restrictions as set forth in this Agreement.
4.    Lapse of Restrictions.
(a)    Following the completion of the Performance Period, the Committee shall
determine the Company’s Absolute TSR Percentage and will certify the level of
achievement with respect to the Absolute TSR Vesting Percentage, MSCI Index
Relative Performance Vesting Percentage, and the NAREIT Index Relative
Performance Vesting Percentage and the portion of the LTIP Units granted here
that have become Earned LTIP Units. Following the Committee’s determination,
LTIP Units granted herein which have not become Earned LTIP Units shall be
immediately forfeited to the Partnership without any consideration by the
Partnership or any of its Affiliates, and neither Grantee nor any of his
successors, heirs, assigns or personal representatives will thereafter have any
further rights or interests in such forfeited LTIP Units.
(b)    The restrictions and conditions in Section 3 of this Agreement with
respect to the Earned LTIP Units (if any) shall lapse and the Earned LTIP Units
shall vest as to fifty percent (50%) of the Earned LTIP Units, rounded down to
the nearest whole LTIP Unit, on the third (3rd) anniversary of the Grant Date
and as to the remainder of the Earned LTIP Units on the fourth (4th) anniversary
of the Grant Date. Notwithstanding the foregoing, except as provided in Section
5 below, the Earned LTIP Units shall not vest on any vesting date unless Grantee

5

--------------------------------------------------------------------------------




continues to be employed by the Company, the Partnership or any of their
Affiliates through the applicable vesting date.
5.    Termination of Employment.
(a)    In the event of Grantee’s Termination for any reason, except as provided
in (b) below, all vesting with respect to the LTIP Units (whether or not such
LTIP Units are Earned LTIP Units) shall immediately cease, and all LTIP Units
that have not vested at that time will be forfeited to the Partnership without
payment of any consideration by the Partnership or any of its Affiliates, and
neither Grantee nor any of his successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
LTIP Units.
(b)    In the event Grantee’s Termination is a result of (i) death, (ii)
Disability, ((iii) a termination without Cause by the Company or its Affiliates,
(iv) a voluntary termination by Grantee that follows Grantee’s Retirement
Eligibility Date, [or (v) a termination by Grantee with Good Reason (as defined
in Grantee’s Participant Agreement)];
(i)    If such Termination occurs following the completion of the Performance
Period, any restrictions and conditions on the Earned LTIP Units shall lapse and
the Earned LTIP Units, unless earlier terminated or forfeited and to the extent
not otherwise vested, shall automatically become fully vested as of such date of
Termination; and
(ii)    If such Termination occurs prior to the expiration of the Performance
Period, (A) the end date of the Performance Period shall be the date immediately
prior to the Termination and the number of Earned LTIP Units shall be determined
as of such date based on the Absolute TSR Vesting Percentage, MSCI Index
Relative Performance Vesting Percentage, and NAREIT Index Relative Performance
Vesting Percentage during such shortened Performance Period, provided that “N”
shall be the number of full or partial calendar years completed during the
Performance Period (e.g., "N" shall be 2.5 if the termination occurs at the end
of the two-year and six-months anniversary of the Initial Public Offering), and
(B) any restrictions and conditions on the LTIP Units that become Earned LTIP
Units as of the Termination shall lapse and the number of Earned LTIP Units,
unless earlier terminated or forfeited, that become vested as of such date of
Termination shall be determined by multiplying the number of Earned LTIP Units
by a fraction, the numerator of which is the number of days in the shortened
Performance Period and the denominator of which is 1,095.
(c)    Notwithstanding any other provision hereof, if Grantee is a party to an
effective Participant Agreement with the Company, then any restrictions and
conditions shall also lapse if and as may otherwise be required by such
Participant Agreement; and nothing herein shall limit any rights Grantee may
otherwise have under such Participant Agreement.

6

--------------------------------------------------------------------------------




6.    Distributions. Distributions on the LTIP Units shall be paid to Grantee in
accordance with the terms of the Partnership Agreement.
7.    Covenants, Representation and Warranties. Grantee hereby covenants as
follows:
(a)    So long as Grantee holds any LTIP Units, Grantee shall disclose to the
Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), as applicable to the
Partnership or to comply with the requirements of any other appropriate tax
authority.
(b)    Grantee hereby agrees to make an election under Section 83(b) of the Code
with respect to the LTIP Units awarded hereunder, and has delivered with this
Agreement a completed, executed copy of the election form attached hereto as
Annex B. Grantee agrees to file the election within thirty (30) days after the
Grant Date with the Internal Revenue Service, to promptly provide a copy of such
filed election to the Company, and to file a copy of such election with
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to Grantee.
(c)    Grantee hereby agrees not to dispose of the LTIP Units subject to this
Award within two years of receipt of such LTIP Units. The Partnership and
Grantee hereby agree to treat Grantee as the owner of the LTIP Units from the
Grant Date. Grantee hereby agrees to take into account the distributive share of
Partnership income, gain, loss, deduction, and credit associated with the LTIP
Units in computing Grantee’s income tax liability for the entire period during
which Grantee has the LTIP Units.
(d)    Grantee hereby recognizes that the Internal Revenue Service has proposed
regulations under Sections 83 and 704 of the Code that may affect the proper
treatment of the LTIP Units for federal income tax purposes. In the event that
those proposed regulations are finalized, Grantee hereby agrees to cooperate
with the Partnership in amending this Agreement and the Partnership Agreement,
and to take such other action as may be required, to conform to such
regulations.
(e)    Grantee has received and read a copy of the Partnership Agreement and the
Plan and has had his or her tax advisors advise him or her on the application of
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which Grantee is or by reason of the Award may become
subject to.
8.    Clawback. This Award is subject to any incentive compensation clawback or
recoupment policy currently in effect or as may be adopted by the Board, and in
each case, as may be amended from time to time.
9.    Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of Grantee under this Agreement
may not be sold, assigned, encumbered, pledged, or otherwise transferred except
in the event of the death of

7

--------------------------------------------------------------------------------




Grantee, by will or by the laws of descent and distribution. In the event of any
attempt by Grantee to sell, assign, encumber, pledge or otherwise transfer its
rights and interests hereunder, except as provided in this Agreement, or in the
event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company or the Partnership may require
Grantee to forfeit the LTIP Units by notice to Grantee, and the LTIP Units and
all rights hereunder shall thereupon become null and void. The rights and
protections of the Company and the Partnership hereunder shall extend to any
successors or assigns of the Company and the Partnership.
10.    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, Grantee
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Any shares of Stock issued in
exchange for partnership units into which LTIP Units may have been converted
pursuant to the Partnership Agreement will be issued under the Plan.
11.    Amendment. Grantee acknowledges that the Plan may be amended or
discontinued in accordance with Section 19 thereof and that this Agreement may
be amended or canceled by the Board or the Committee, on behalf of the
Partnership, for the purpose of satisfying changes in law or for any other
lawful purpose, provided that no such action shall materially impair Grantee’s
rights under this Agreement without Grantee’s written consent.
12.     No Right to Continued Employment. Neither the Plan nor this Agreement
will give Grantee any right to continue to be in the employ of the Company, the
Partnership or any of their Affiliates, affect the right of the Company, the
Partnership or any of their Affiliates to discharge or discipline such Grantee
at any time, or affect any right of such Grantee to terminate his or her
employment at any time.
13.    Waiver. The failure of Grantee or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right Grantee or the Company, respectively, may have under this Agreement or the
Plan, shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.
14.    Notices. Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to Grantee at the address on file with the Partnership or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.
15.    Consent to Electronic Delivery. Grantee agrees that the Company or the
Partnership may deliver by email all documents relating to the Plan or the LTIP
Units (including without limitation, a copy of the Plan) and all other documents
that the Company or Partnership is required to deliver to its security holders
(including, without limitation, disclosures that may be required by the
Securities Exchange Commission). Grantee also agrees that the Company or the
Partnership may deliver these documents by posting them on a website maintained
by the

8

--------------------------------------------------------------------------------




Company or by a third-party under contract with the Company. If the Company
posts these documents on a website, it shall notify Grantee by email.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. Facsimile or electronic submission of
any signed original document or retransmission of any signed facsimile or other
electronic transmission will be deemed the same as delivery of an original.
17.    Severability. In the event that one or more provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions had never been contained
herein.
18.    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
19.     Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, applied without regard to conflict of law principles or rules that
would cause the application of the domestic substantive laws of any other
jurisdiction.

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreements as of the date
first above written.




 
EMPIRE STATE REALTY TRUST, INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
EMPIRE STATE REALTY OP, L.P.
 
 
 
 
 
 
 
By:
EMPIRE STATE REALTY TRUST, INC., its general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by Grantee.
 
 
Dated:  _____________
 
 
[NAME]

 
 







10

--------------------------------------------------------------------------------




ANNEX A


FORM OF LIMITED PARTNER SIGNATURE PAGE


Grantee, desiring to become one of the within named Limited Partners of Empire
State Realty OP, L.P., hereby becomes a party to the Amended and Restated
Agreement of Limited Partnership of Empire State Realty OP, L.P., dated as of [
_________ ], 2013, as amended through the date hereof (the “Partnership
Agreement”). Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement.
 
    Signature Line for Limited Partner:
    
    
 
Name:                    
    Date:
    
    Address of Limited Partner:
    
________________________


________________________


________________________





1

--------------------------------------------------------------------------------




ANNEX B


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income in ______
as compensation for services rendered, the fair market value of the property
received in connection with his/her services in excess of the amount paid for
the property and supplies the following information in accordance with the
regulations promulgated thereunder:
1.    The name, address and taxpayer identification number of the undersigned
are:
 
Name:    ___________________ (the “Taxpayer”)

Address:    ___________________
___________________
Social Security No./Taxpayer Identification No.: ___________________
2.    Description of property with respect to which the election is being made:
The election is being made with respect to ___________________ LTIP Units in
Empire State Realty O.P. L.P. (the “Partnership”).
3.    The date on which the LTIP Units were transferred is ___________________.
4.    The taxable year to which this election relates is calendar year
______________.
5.    Nature of restrictions to which the LTIP Units are subject:
(a)
Until the LTIP Units vest, the Taxpayer may not transfer in any manner any
portion of the LTIP Units without the consent of the Partnership.

(b)
The LTIP Units are subject to both performance-based vesting conditions, which
are satisfied based upon the percentage increase in the Company’s total
shareholder return over a three (3) year performance period (or a shorter period
in the event of a change in control or upon certain terminations of employment)
and service-based vesting conditions, such that fifty percent (50%) of the LTIP
Units that satisfy the performance-based vesting condition will vest on each of
the third (3rd) and fourth (4th) anniversaries of the grant date provided the
undersigned continues employment with the Partnership, its general partner,
Empire State Realty Trust, Inc. or any of their respective


B-1

--------------------------------------------------------------------------------




affiliates through such vesting date (or upon certain terminations of
employment).
6.    The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the LTIP Units with respect to which this election is being made was $0 per
LTIP Unit.
7.    The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.
8.    The amount to be included in gross income is $0.
9.    A copy of this statement has been furnished to the Partnership and to its
general partner, Empire State Realty Trust, Inc.


The Taxpayer will file this election with the Internal Revenue Service office
with which the Taxpayer files his or her annual income tax return no later than
30 days after the date of transfer of the property. Additionally, the Taxpayer
will include a copy of the election with his or her income tax return for the
taxable year in which the property is transferred. The Taxpayer is the person
performing the services in connection with which the property was transferred.


Dated:  ___________________
 
 
 
_________________________
 
Taxpayer’s Signature
 








B-2